98 N.Y.2d 737 (2002)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
BIENVENIDO PEREZ, Appellant.
Court of Appeals of the State of New York.
Submitted September 23, 2002.
Decided October 10, 2002.
Motion for an extension of the time within which to apply for permission to appeal pursuant to CPL 460.20 dismissed upon the ground that no application for leave to appeal pursuant to CPL 460.20 will lie from the January 15, 2002 Appellate Division order denying a motion to extend the time to take an appeal or from the April 25, 2002 Appellate Division order denying a renewed motion for the same relief.